UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6252


RAPHAEL MENDEZ,

                  Plaintiff - Appellant,

             v.

W. EARL BRITT, Federal Judge; JAMES B. CRAVEN, III, Federal
Appointed Counsel; G. ALAN DUBOIS, Federal Appointed
Attorney; JANE ELY PEARCE, Federal Appointed Attorney,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-ct-03135-D)


Submitted:    April 16, 2009                 Decided:   April 27, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raphael Mendez seeks to appeal a district court order

in   which    the       Chief   Judge    recused     herself.       This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),      and    certain     interlocutory        and   collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                    The order Mendez seeks

to   appeal        is    neither     a      final    order    nor    an    appealable

interlocutory or collateral order.                   Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction.            We   also   deny    the    motions   for   discovery.        We

dispense      with       oral   argument      because      the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                             2